           Case 1:19-cv-00837-CM Document 17 Filed 07/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAMS, SCOTT & ASSOCIATES, LLC,
WSA WILLIAMS, SCOTT & ASSOCIATES;
WSA, LLC; SUPREME IMPORTS, LLC;
JOHN T. WILLIAMS,
                                                                 19-CV-837 (CM)
                                Plaintiffs,
                                                                CIVIL JUDGMENT
                    -against-

UNITED STATES OF AMERICA, et al.,

                                Defendants.

         Pursuant to the order issued July 3, 2019, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 3, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
